—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred by dismissing defendant’s affirmative defenses of lack of attorney-client relationship and Statute of Limitations. Questions of fact exist whether there was an attorney-client relationship between the parties at the time of the alleged malpractice in the spring of 1985 and, if there was such a relationship, whether the single contact alleged to have occurred between the parties in September 1985 was sufficient to allow plaintiffs to invoke the doctrine of continuous representation (see, Glamm v Allen, 57 NY2d 87, 94). (Appeal from Order of Supreme Court, Chautauqua County, Ricotta, J.— Strike Affirmative Defenses.) Present — Callahan, J. P., Pine, Fallon, Doerr and Boehm, JJ.